DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
The parentheses ‘)’ in line 4 of claim 5 should be removed for being out of place and without corresponding parentheses.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The element “float angle” in claims 3-5 lacks descriptions and definition in the claims and the originally filed disclosure as to reasonably convey to one of ordinary skill in the art to recognize what the element refers and is to be defined. The originally filed specification and drawings mostly only repeat the language as claimed, such as in para. [0009]-[0015] of the PGPub, and in para. [0023], the disclosure merely states “An additionally increased instability … is heavily laterally offset and has a large float angle.” does not provide any descriptions or meaning that defines the element. Figure 1 merely shown the float angle parameter is used. The term “float angle” does not appear to be a known/technical term of art in the field of vehicle dynamics. The Applicant is requested to specifically and clearly point out where in the originally filed specification provide sufficient definition or meaning to the term.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The element “float angle” in claims 3-5 lacks descriptions and definition in the claims and the originally filed disclosure as to reasonably convey to one of ordinary skill in the art to recognize what the element refers and is to be defined as discussed above and therefore renders the claims indefinite. It is not clear specifically what are the metes and bounds of the claims due to the indefiniteness of the element. In attempt to promote compact prosecution, given its BRI, the Examiner interprets the element to be an angle that may be related to slip angle or the vehicle and as shown in the disclosure in prior art Lemejda, as applied in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 2018/0265057 A1).
For claim 1, Hasegawa discloses a method for preventing a forward flip-over of a singletrack motor vehicle during a braking action of a front wheel (Abstract, para. [0002]), the method comprising the following steps:
ascertaining a lift-off indicator parameter, which represents a flip-over hazard by a rear wheel at risk of lifting off a ground surface or already lifted off the ground surface (Fig. 5, para. [0004], [0113]-[0116], where determination is made that a flip-over hazard by a rear wheel at risk of lifting off the ground or already lifted off the ground based on acquired parameter, such as acceleration); and
reducing a braking force at the front wheel as a function of the ascertained lift-off indicator parameter to prevent a flip-over (Para. [0008], [0009], where the braking force are reduced based on the parameter to prevent a flip-over).

For claim 2, Hasegawa discloses as the flip-over hazard increases, a faster braking force reduction at the front wheel occurs, and/or a stronger braking force reduction at the front wheel occurs (Para. [0134]-[0136], where as the flip-over hazard increases, based on the calculated acceleration parameters, the braking force reduction at the front wheel occurs stronger or faster accordingly).

For claim 6, Hasegawa discloses the single-track motor vehicle is a motorcycle (Fig. 1, 2, para. [0002]).

For claim 7, Hasegawa discloses a device, including a control unit configured to prevent a forward flip-over of a single-track motor vehicle during a braking action of a front wheel (Abstract, para. [0002]), the control unit being configured to:
ascertain a lift-off indicator parameter, which represents a flip-over hazard by a rear wheel at risk of lifting off a ground surface or already lifted off the ground surface (Fig. 5, para. [0004], [0113]-[0116], where determination is made that a flip-over hazard by a rear wheel at risk of lifting off the ground or already lifted off the ground based on acquired parameter, such as acceleration); and
reduce a braking force at the front wheel as a function of the ascertained lift-off indicator parameter to prevent a flip-over (Para. [0008], [0009], where the braking force are reduced based on the parameter to prevent a flip-over).

For claim 8, Hasegawa discloses the device is an anti-lock braking system (Para. [0045]-[0048], where the brake system is an ABS system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0265057 A1) and Lemejda (US 2013/0090828 A1).
For claim 3, Hasegawa discloses the lift-off indicator parameter is ascertained as a function of a pitch angle of the motor vehicle, a pitch angle velocity of the motor vehicle (Fig. 6, 9, para. [0081], [0104], [0105], where the pitch behavior being determined to be fast or slow indicates the pitch angles and pitch angle velocity of the motor vehicle is being monitored associated with the lift-off indicator), but does not specifically disclose including float angle of the rear wheel. Lemejda in the same field of the art discloses determination of the float angle of the rear wheel associated with rear wheel lifting off (Para. [0007]-[0012]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to incorporate the teachings of Lemejda in Hasegawa to also taken into account of the float angle relate to the rear wheel of the motorcycle to assess the posture of the vehicle more accurately. 

For claim 4, Hasegawa discloses a pitch angle indicator parameter is ascertained as a function of the pitch angle of the motor vehicle; a pitch angle velocity indicator parameter is ascertained as a function of the pitch angle velocity of the motor vehicle (Fig. 6, 9, para. [0081], [0104], [0105], where the pitch angle parameter and pitch angle velocity or behavior parameter are ascertained corresponding to their respective measurements); and
the lift-off indicator parameter is ascertained as a function of the pitch angle indicator parameter, the pitch angle velocity indicator parameter (Fig. 6, 9, para. [0081], [0104], [0105], where the parameter associated with the wheel lift-off are at least based on the pitch angle and pitch angle velocity), but does not specifically disclose the parameter is determined as a function of the float angle indicator parameter, ascertained as a function of the float angle of the rear wheel. Lemejda in the same field of the art discloses determination of the float angle of the rear wheel associated with rear wheel lifting off (Para. [0007]-[0012]) and the determination of the motor vehicle posture also taken pitch angles of the vehicle into account (Para. [0013], [0024]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to incorporate the teachings of Lemejda in Hasegawa to better assess the behavior of the motorcycle during dynamic situation by including the measurements and determinations of float angles of the rear wheel to improve the control and stability of the vehicle.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 5, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the lift-off indicator parameter is ascertained by summation of the pitch angle indicator parameter, the pitch angle velocity indicator parameter, and the float angle indicator parameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0101008 A1) Hirokami et al. discloses a lift off of wheel determination method for motorcycle taking into account to acceleration, velocity, pitch angle, rate and slip of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661